| iJONES, Judge,
concurring in part and dissenting in part.
I agree with the majority that the record does not support a finding that the jury was clearly wrong when it found that the plaintiff was not at fault. However, I disagree with the actions taken by this court in reducing the plaintiffs damages to $25,000.00.
The jury determined that damages in the amount of $160,000.00 will fairly and adequately compensate the plaintiff for her injuries. I see no reason to second guess the jury’s determination on the issue of damages.
*213This Court’s justification for reducing the damage amount by reasoning that only a small portion of the plaintiff’s special damages were the result of the corneal abrasion, as opposed to the later chlamydial infection, ignores the fact that prior to the accident causing the corneal abrasion, the plaintiff was apparently asymptomatic. Additionally, this court ignores the medical testimony that at the time that plaintiff first saw Dr. Caldwell, the ophthalmologist with a corneal sub-specialty, her right eye was infected and her left eye was clear. It was only later that she began to have an infection problem with her left eye. I believe the plaintiff met her legal burden of proving causation for all the ensuing damage to her eye and would affirm the judgment of the trial court as to damages, as well as to liability.